I concur in the view of my associates that error was committed in the conclusion originally reached as to the insufficiency of the bill of exception reserved by appellant to objectionable language used by appellee's counsel in argument, and that, if such use constituted reversible error, the motion for rehearing should be granted, and the cause reversed and remanded. However, I adhere to my original view that the use of the objectionable language was not such as would warrant or authorize this court in reversing the case.
In the original opinion, it was held that this court would not revise the action of the trial court in failing to rule or act upon an exception taken to objectionable language of counsel, unless the bill discloses that the grounds of objection were pointed out and called to the attention of the trial court. The writer still thinks such should be the rule, although, in writing the original opinion, he was aware of the fact that the courts had frequently passed upon assignments relating to objectionable language where the bill was similar to the one in the instant case. It is unnecessary to state the reasons for this view, since it appears that the matter is controlled by district court rules 39 and 41 (142 S.W. xx). We were of the opinion that the matter was analagous to objections made and bills taken to the admission of improper evidence. Bills of exception relating to this latter matter are governed by district court rules 57 and 58 (142 S.W. xxi), which are quite different from 39 and 41, and furnish ground for distinction with reference to the sufficiency of the requisites of bills of exception relating to the two subjects. The writer frankly confesses that, in reaching the conclusion expressed in the original opinion, rules 39 and 41 were overlooked, and he was not familiar with Willis v. McNeill, 57 Tex. 473, construing the same. Under the authority of these rules and the case cited, it must be conceded that the bill here in question is sufficient. This being conceded, and adverting now to the position of the majority that the objectionable language constitutes reversible error, an extract from an opinion rendered by Chief Justices Stayton, in Ry. Co. v. Irvine,64 Tex. 529, is quoted as follows: "The use of improper language or course of argument by adverse counsel within itself furnished no sufficient reason for reversing a judgment; and it is only in cases in which the preponderance of the evidence seems to be against the verdict, or in cases in which the verdict seems excessive, and there is reason to believe that the verdict may have been affected by such course of conduct, that it becomes a ground for reversal. Parties are not to be punished by reversals for the improprieties of their counsel, unless there is reason to believe that the course pursued affected the merits of the case. We see no reason, in this case, to believe that the language of counsel had an effect upon the jury. There was conflicting evidence, but it cannot be said that the verdict is not sustained by the preponderance of the evidence, nor that it is excessive."
The correctness of the rule there stated has never been questioned. Appellant's brief in this case will be searched in vain for a suggestion or an intimation that the verdict in this case is against the preponderance of the evidence, or that the same is excessive. Not only does appellant fail to make any such contention, but what tangible reason is there to believe that the verdict was affected by the improper language, which, it is said, is a further condition which must be present before the case should be reversed upon such grounds? It cannot be and is not asserted by the majority "that the verdict is not sustained by the preponderance of the evidence, nor that it is excessive"; furthermore, "parties are not to be punished for the improprieties of their counsel, unless there is reason to believe that the course pursued affected the merits of the case." As showing the scope of appellant's contention under its twelfth assignment of error, its propositions in its brief are quoted as follows:
"First Proposition. Where counsel, in his argument to the jury, goes outside of the record and makes to the jury statements of fact that are not supported by any testimony whatever in the record, and, if believed by the jury, are calculated to arouse the resentment or passion of the jury against his adversary, it is reversible error for the trial court to fail or refuse to reprimand counsel, and to fail to instruct the jury not to consider such remarks, and the error so committed is all the more harmful when the testimony in the record is sharply in conflict.
"Second Proposition. Where suit is brought by the widow and children against an express company for damages claimed to have resulted to them from the death of the husband and father, and the evidence is sharply conflicting on the facts relied on by plaintiffs for a recovery, it is reversible error for the trial court to permit plaintiff's counsel, without rebuke, and without instruction to the jury, to disregard the same, to go outside of the record and charge the defendant with being guilty of the reprehensible practice of inducing an employé to sign a false statement as to the facts of the accident to deceased, for the purpose of confronting such employé therewith when he testifies on the witness stand.
"Third Proposition. It is reversible error for the trial court to permit counsel, in an argument to the jury, to charge the adverse litigant with unfair and reprehensible conduct in the absence of any testimony in the record to support such charge."
Nowhere is there any suggestion that the *Page 933 
verdict rendered was against the preponderance of the evidence, or that it was excessive, or that there is any reason to believe that the verdict was affected by the objectionable language. And can it be reasonably contended, and is it contended that, if the court had reprimanded counsel and instructed the jury to disregard the objectionable language, a verdict would have been rendered other than the one which was rendered?
In Freeman v. Griewe, 143 S.W. 736, this court had occasion to pass upon an assignment of error relating to the use of improper language in argument, and, speaking through Chief Justice Peticolas, it was said: "Another contention made by appellant and assigned as error is to language used by Mr. Parker, counsel for appellee, in argument. The exact language used was this: `After Mr. Griewe was injured, the railroad took him to the hospital and gave him morphine, which disordered his mind so that he had delusions, and now seek to bring these delusions into court and use them to defeat his wife and child. If this can be done, then to hell with the courthouse.' No exception was taken to the language at the time; but appellants contend that it was both profane and violent, and that the jury was manifestly prejudiced thereby. The bill of exceptions shows that defendant's counsel in their addresses to the jury criticised plaintiff's counsel for using the language, and claimed that the same was highly improper. We are of the opinion that none of the language infringes upon the latitude allowed to counsel in discussing the facts as they appear in this case, except the statement: `If this can be done, then to hell with the courthouse.' It is apparent that this language was highly improper, uncalled for by the facts, and certainly should not have been indulged in. But the question specifically presented to this court is: Should we reverse the case because of the use of this language? The reason of the rule for reversing cases for improper remarks of counsel is that thereby the jury may have been misled, their passions and sympathies aroused so that they are caused to render an untrue verdict. In nearly all of the cases in which reversals have been had for such language, the remarks complained of have extended over some considerable portion of the argument, and it seems to us that, if we believed that the isolated remark here quoted influenced the jury, we should reverse the case; but, if we do not believe that it did have any appreciable influence upon their verdict, we should not reverse the case. As we believe this to be the true test, and as we do not believe that this remark, though highly improper and uncalled for, had any appreciable effect on the result of the case, the assignment is overruled." The improper remarks in the Griewe Case, as here, were made in commenting upon a written statement which conflicted with the sworn testimony given upon the trial, and the language there used was much more inflammatory and more likely to improperly influence the jury, and yet it was unanimously held that its use did not constitute reversible error, and I see no reason to warrant this court in now departing from the rules there enunciated.
The foregoing views are entirely independent of the recent rule adopted by the Supreme Court for the government of the Courts of Civil Appeals which reads as follows: "No judgment shall be reversed on appeal and a new trial ordered in any cause on the ground that the trial court has committed an error of law in the course of the trial, unless the appellate court shall be of the opinion that the error complained of amounted to such a denial of the rights of the appellant as was reasonably calculated to cause and probably did cause the rendition of an improper judgment in the case." Rule 62a (149 S.W. x). This rule was adopted for the purpose of preventing reversals for errors of law committed by the trial court, which, while erroneous, did not reasonably indicate that the error was calculated to cause, and probably did cause, the rendition of an improper judgment. The adoption of this rule was a forward step towards the prevention of unnecessary reversals, which has been long delayed, and is in accordance with what is generally conceded by the bench and bar to be a reform much needed, and, in the judgment of the writer, the rule should be enforced wherever it is reasonably applicable, to the end that its beneficent purpose may be accomplished. The question of error presented by the trial court's failure to reprimand and rebuke counsel is surely one where the rule may be applied without conflicting with any rule of law which the Supreme Court could not change by mere court rules. And, considering the question in the light of this rule, what reason is there to believe that the error of the trial court in failing to rebuke or reprimand counsel was such a denial of appellant's rights as was reasonably calculated to cause, and probably did cause, the rendition of an improper judgment? Is the judgment contrary to the weight or the preponderance of the evidence upon the issues of negligence? Is the verdict excessive? Is there anything to indicate that an improper judgment was rendered? Appellant does not so contend, and, in the opinion of the writer, there are no facts in the record that warrant this court in assuming that such failure was reasonably calculated to cause, and probably did cause, the rendition of an improper judgment in this case. Under this rule, the burden unquestionably rested upon appellant to show injurious consequences and the rendition of an improper judgment. Ry. Co. v. Shinn, 153 S.W. 636.
Believing, under the authorities cited, that the failure of the trial court to reprimand and rebuke counsel for the improper *Page 934 
language used by him does not constitute reversible error, and believing further that the rule cited above alone would prevent a reversal, I therefore dissent from the action of the majority, and here now enter of record the grounds of my dissent.